Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 1 of 10




                    EXHIBIT A
        Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 2 of 10



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


YETI Coolers, LLC,
                                                   Case No. 1:17-cv-01145-RP
        Plaintiff,

       v.                                          The Honorable Robert L. Pitman

Wal-Mart Stores, Inc.,                             Jury Trial Demanded

        Defendant.


               YETI COOLERS, LLC’S SECOND SET OF REQUESTS FOR
               PRODUCTION TO WAL-MART STORES, INC. (NOS. 67-95)

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, the Local Rules for

the U.S. District Court for the Western District of Texas, and the Definitions and Instructions that

follow, YETI Coolers, LLC (“YETI”), requests that Wal-Mart Stores, Inc. (“Walmart”) produce

all of the documents and things sought below that are in its possession, custody, or control at the

offices of Banner & Witcoff, Ltd., Ten South Wacker Drive, Suite 3000, Chicago, Illinois, 60606,

or at such other place as may be mutually agreeable to counsel for the parties, within thirty (30)

days of service hereof.

                            DEFINITIONS AND INSTRUCTIONS

       The following definitions and instructions apply to YETI’s discovery requests in this case:

       1.      The definitions and instructions set forth in YETI’s Second Set of Interrogatories

to Wal-Mart Stores, Inc. are incorporated herein specifically by reference.

            REQUESTS FOR PRODUCTION OF DOCUMENTS AND THINGS

Request No. 67

       Please produce all documents and things concerning practices, policies, and/or procedures
         Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 3 of 10



Walmart put in place to comply with the Settlement Agreement.

Request No. 68

       Please produce all documents and things concerning actions Walmart has taken to comply

with the Settlement Agreement.

Request No. 69

       Please produce all documents and things concerning Walmart’s decision(s) not to take

actions to comply with the Settlement Agreement.

Request No. 70

       Please produce all documents and things concerning practices, policies, and/or procedures

for the Walmart Marketplace and/or www.walmart.com, including all practices, policies, and/or

procedures for any and all third-party sellers selling products on, and/or listing products appearing

on, www.walmart.com.

Request No. 71

       Please produce all documents and things concerning Walmart’s monitoring of the Walmart

Marketplace and/or www.walmart.com, including reviews of sellers using the Walmart

Marketplace and/or www.walmart.com, and including reviews of products offered for sale on

and/or appearing on, www.walmart.com.

Request No. 72

       Please produce all documents and things concerning Walmart’s control over the Walmart

Marketplace and/or www.walmart.com, including control over the content submitted by any seller,

control over any product listings submitted by, containing, or otherwise reflecting content provided

by any seller, and/or control over any reviews of sellers using the Walmart Marketplace and/or

www.walmart.com, and/or control over any reviews of products appearing on www.walmart.com.
                                                 2
         Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 4 of 10



Request No. 73

       Please produce all documents and things concerning Walmart’s revenues and profits from

sales of Accused Products appearing on www.walmart.com, including the revenues and profits

from sales by third-party sellers.

Request No. 74

       Please produce all documents and things concerning agreements, notices, terms of use,

practices, policies and/or procedures for use of the Walmart Marketplace and/or

www.walmart.com.

Request No. 75

       Please produce all documents and things concerning Walmart’s efforts to monitor for, stop,

or prevent advertising, offering for sale, sale, advertising, and/or distributing of infringing products

or counterfeit products on www.walmart.com.

Request No. 76

       Please produce all documents and things concerning Walmart’s decision(s) not to monitor,

stop, or prevent advertising, offering for sale, sale, advertising, and/or distributing of infringing

products or counterfeit products on www.walmart.com.

Request No. 77

       Please produce all documents and things concerning consumer reviews, complaints,

feedback, or other communications concerning the Accused Products or those identified in

Interrogatory No. 2.

Request No. 78

       Please produce all documents and things concerning any advertising or promotion of any

of the Accused Products by Walmart on www.walmart.com, or any other website, or through any
                                                   3
         Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 5 of 10



other medium or social media to which Walmart has any control.

Request No. 79

       Please produce all documents and things concerning any services provided by Walmart in

connection with the sale and/or delivery of any of the Accused Products, including but not limited

to shipping, logistics, and payment processing.

Request No. 80

       For each Accused Product, please produce all documents sufficient to show each and every

sale of the Accused Product, including for each sale, the identity of the seller, whether the Accused

Product was sold on, and/or appeared on, www.walmart.com, the location from which the Accused

Product shipped, the identity of the buyer, the location to which the Accused Product was shipped,

the total number of Accused Products sold, the unit selling price of the Accused Product, the total

value of the sale, and the fee received by Walmart associated with the sale.

Request No. 81

       Please produce all agreements, and all documents and things concerning any agreements

between Walmart and any seller who lists, or has listed, Accused Products appearing for sale on

www.walmart.com, including any agreements that require or allow Walmart to control or limit

what is offered for sale by a seller or what appears from a seller on www.walmart.com.

Request No. 82

       Please produce all documents and things concerning Walmart’s practices, policies, and/or

procedures for identifying entities who list, or have listed, products appearing for sale on

www.walmart.com that infringe others’ intellectual property rights.

Request No. 83



                                                  4
         Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 6 of 10



       Please produce all documents and things concerning any means available to Walmart to

monitor and/or prevent intellectual property rights infringement on www.walmart.com.

Request No. 84

       Please produce all documents and things concerning any agreements, any sanctions,

penalties, or other actions Walmart takes or has taken with entities who list products appearing on

www.walmart.com for sale when Walmart discovers or is informed that a product listed for sale

on www.walmart.com infringes another’s intellectual property, including products or listings that

infringe patents, trademarks, or copyrights.

Request No. 85

       Please produce all agreements, and all documents and things concerning Walmart’s

authority or permission to receive or ship any product on behalf of an entity that lists, or has listed,

Accused Products appearing on www.walmart.com.

Request No. 86

       Please produce all agreements, and all documents and things concerning Walmart’s

authority or permission to receive money from a buyer on behalf of an entity that lists, or has listed,

Accused Products appearing on www.walmart.com.

Request No. 87

       Please produce all agreements, and all documents and things concerning how an entity that

lists, or has listed, Accused Products appearing on www.walmart.com pays Walmart for any

service Walmart provides, including commissions, or fees imposed by Walmart on a recurring or

one-time basis.




                                                   5
         Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 7 of 10



Request No. 88

       Please produce all documents and things concerning Walmart’s receipt or shipment of any

Accused Product on behalf of an entity that lists, or has listed, products appearing on

www.walmart.com.

Request No. 89

       Please produce all documents and things concerning Walmart’s receipt of money from any

buyer on behalf of any entity that lists, or has listed, Accused Products appearing on

www.walmart.com.

Request No. 90

       Please produce all documents and things concerning Walmart’s receipt of money from any

entity that lists, or has listed, Accused Products appearing on www.walmart.com for any service

Walmart provides, including commissions, monthly fees, or other fees imposed by Walmart on a

recurring or one-time basis.

Request No. 91

       Please produce all documents and things concerning instances in which Walmart received

allegations of violations of intellectual property rights, including violations related to products or

listings appearing on its website, www.walmart.com, and whether or not Walmart took any action.

Request No. 92

       Please produce all documents and things concerning any statistics, studies, and/or records

that Walmart keeps detailing instances in which it removed product listings appearing on its

website, www.walmart.com, due to allegations that the product listing violates intellectual

property rights.



                                                  6
         Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 8 of 10



Request No. 93

        Please produce all documents and things concerning how Walmart decides whether to

remove a product listing from its website, www.walmart.com, after receiving a communication

alleging that the product listing violates intellectual property rights.

Request No. 94

        Please produce all documents and things concerning any actions Walmart has taken after

receiving correspondence alleging that a product listing appearing on its website,

www.walmart.com, violates intellectual property rights.

Request No. 95

        Please produce all documents and things concerning Walmart’s response, decision, and/or

action after being notified that Accused Products were being sold on www.walmart.com.



Dated: March 30, 2018                           Respectfully submitted,


                                                By: /s/ Kevin Dam
                                                Joseph R. Knight
                                                Texas Bar No. 11601275
                                                jknight@ebbklaw.com
                                                Ewell, Brown, Blanke & Knight, LLP
                                                111 Congress Avenue, Suite 2800
                                                Austin, Texas 78701
                                                Telephone: 512.770.4010
                                                Facsimile: 877.851.6384

                                                Joseph J. Berghammer (admitted in the Western
                                                District of Texas)
                                                Illinois Bar No. 6273690
                                                jberghammer@bannerwitcoff.com
                                                Marc S. Cooperman (admitted in the Western
                                                District of Texas)
                                                Illinois Bar No. 6201035
                                                mcooperman@bannerwitcoff.com
                                                   7
Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 9 of 10



                            Zachary L. Getzelman (admitted in the Western
                            District of Texas)
                            Illinois Bar No. 6309067
                            zgetzelman@bannerwitcoff.com
                            Kevin Dam (admitted pro hac vice)
                            Illinois Bar No. 6326791
                            kdam@bannerwitcoff.com
                            Banner & Witcoff, Ltd.
                            Ten South Wacker Drive
                            Suite 3000
                            Chicago, IL 60606-7407
                            Telephone: (312) 463-5000
                            Facsimile: (312) 463-5001

                            ATTORNEYS FOR YETI COOLERS, LLC




                               8
       Case 1:17-cv-01145-RP Document 77-1 Filed 10/02/18 Page 10 of 10



                             CERTIFICATE OF SERVICE

      I hereby certify on March 30, 2018, a true and correct copy of the foregoing YETI

COOLERS, LLC’S SECOND SET OF REQUESTS FOR PRODUCTION TO WAL-MART

STORES, INC. (NOS. 67-95) is being served by electronic mail on the following counsel for

Walmart:




                                          /s/ Kevin Dam
                                          FOR YETI COOLERS, LLC




                                           9
